Case: 1:13-cv-08389 Document #: 254 Filed: 04/16/19 Page 1 of 1 PageID #:4636

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Archie Beaton
                                Plaintiff,
v.                                                    Case No.: 1:13−cv−08389
                                                      Honorable Andrea R. Wood
SpeedyPC Software
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 16, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Motion hearing held.
Plaintiff's motion to strike reply [252] is denied as to the requested relief; however,
Plaintiff is granted leave to file a surreply by 4/30/2019. Pursuant to the discussion held in
open court, the parties' oral motion to extend discovery is granted. The Court extends the
discovery schedule as follows: fact discovery shall be completed by 7/8/2019; Plaintiff's
expert disclosures are due by 7/29/2019; Defendant's expert disclosures are due by
8/26/2019; and all expert discovery shall be completed by 9/23/2019. Status hearing set
for 4/30/2019 is stricken and reset for 5/7/2019 at 9:00 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
